 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8
         JERMAINE D. DOSS,                              CASE NO. C18-1314 RSM
 9
                     Plaintiff,                         ORDER GRANTING PLAINTIFF’S
10                                                      MOTION FOR AN EXTENSION OF TIME
              v.
                                                        TO FILE AMENDED COMPLAINT
11
         JANSSEN PHARMACEUTICAL, INC., and
12       JOHNSON & JOHNSON CORPORATION,

13                   Defendants.

14
             This matter is before the Court on Plaintiff’s Motion for an Extension of Time to File
15
     Complaint. Dkt. #28.1 Plaintiff again requests that the Court grant him additional time to file an
16

17   amended complaint and either serve defendants in the action or file a motion seeking service by

18   the U.S. Marshals. Id. Plaintiff indicates that he continues to diligently craft an amended
19   complaint that complies with the applicable pleading standards. Id. Plaintiff requests a modest
20
     extension of time to March 10, 2019. Id.
21
             Although Plaintiff has previously been granted additional time to properly advance his
22
     action, the Court does find that good cause exists for the modest extension of time requested.
23

24

25
     1
26     Plaintiff’s Motion was noted for consideration on March 1, 2019. However, because no
     Defendant has appeared in this action, the Court treats the Motion as an ex parte motion ready
     for consideration on the same day it was filed. LCR 7(d)(1).


     ORDER – 1
     Accordingly, and having considered Plaintiff’s Motion and the record, the Court hereby finds
 1

 2   and ORDERS:

 3      1. Plaintiff’s Motion for an Extension of Time to File Amended Complaint (Dkt. #28) is

 4          GRANTED.
 5
        2. No later than March 11, 2019, Plaintiff shall (1) file any amended complaint he intends
 6
            to file and (2) effect proper service upon Defendants or file a motion seeking service by
 7
            the U.S. Marshals. No further extensions will be granted.
 8
        3. The Clerk shall send a copy of this Order to Plaintiff at 18329 52nd Ave. West, Apt. 157,
 9

10          Lynnwood, WA 98037.

11          Dated this 21st day of February 2019.
12

13
                                                    A
                                                    RICARDO S. MARTINEZ
14                                                  CHIEF UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23

24

25

26




     ORDER – 2
